Title: To Alexander Hamilton from Oliver Wolcott, Junior, 17 December 1793
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Treasury DepartmentComptrollers Office Decr. 17th. 1793
Sir

I herewith transmit an Account of the Receipts & Expenditures of the United States for the year 1792, stated from the Records of the Treasury Department pursuant to the permanent Order of the House of Representatives of the 30th. of December 1791. It will be observed that the statement of appropriations & Expenditures now presented, varies in the detail of the Arrangement, from that which was exhibited to Congress in February last; all the entries in the public books necessary to this arrangement, not having been compleated when that statement was made. It will however be found, that the amounts of Receipts & Expenditures, and the balance in the Treasury at the end of the year, correspond exactly with the exhibits then made, except, that the sum of 4,772, 5/100 Dolls is deducted in the present statement, both from the aggregate of payments & rects. reported by the Treasurer. The particular sums which compose this amount are Stated, and will be found to consist of certain unexpended balances of monies advanced to sundry persons, which were repaid into the Treasy. during the year, and which are to pass to the Credit of the funds from which the advances were made. This arrangement being a mere matter of form, has no effect upon the resulting balance. In the general statement of appropriations & Expenditures, the balances unexpended at the close of the year 1791, are brot. forward from the account rendered to that period; to which are added, the appropriations, in relation to which expenditures were made at the Treasury during the year 1792. To these sums, there remain to be hereafter added, the Interest on that portion of the domestic debt, which was not subscribed to the loan, or registered at the Treasury so as to be subject to the payment of Interest in Specie; also the Installments of principal & the Interest of the Foreign Debt to the close of 1792, the accounts of which have not been difinitively settled: Though the amot. of both these objects may be estimated with considerable certainty, yet they have been purposely omitted in the accot. now rendered; as it is presumed to have been the intention of the House, that ascertained results, shou’d alone be presented in the annual statements, which are directed by their permanent Order, to be framed.
This construction has been the more readily adopted, as by this means, the annual Statements wou’d be preserved free from those errors which must necessarily attend documents founded on estimates, and render them, a series of compendious & as is presumed, satisfactory histories, of the transaction of the Treasury, for those periods to which they relate. The accounts which respect the foreign Debt are now in a train of settlement; they would have been compleated before this time, had not the public business been unexpectedly interupted the past season; in case the settlements are speedily consummated, as it is expected will be the case, the foreign accounts will form a proper supplement to those now exhibited.
The balance of the Appropriations unsatisfied at the end of 1792, with the additions before referred to, remain a charge against the domestic revenue, except the sum stated as part of the debt to France & the debt due to certain foreign Officers; which sums are payable out of the proceeds of the foreign Loans; & except certain surplusses which will remain, after satisfying the objects for which the appropriations were made—these surplusses may be estimated with tolerable precision, but it is necessary that great care & accuracy shou’d be observed in closing the Accounts in the public books; the sums are therefore for the present Stated according to the Acts of Congress.
I cannot forbear to suggest, that it is a matter of importance, both in respect to the utility of the information to be communicated, & to the reputation of the Officers concerned, that these documents should be printed with accuracy; and in these points of view it would be satisfactory, if the House would direct them to be referred for the purpose of being printed under the superintendance of the Treasury; in case they are pleased so to direct, a suitable number of the annual statements can be hereafter printed & laid before the House in the month of December annually; for the accuracy of which the Treasury Department will be responsible.

I have the honour to be with great respect, Sir, your obedt. servt.

The HonorableAlex: Hamilton EsqrSecy of the Treasy.

